DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 07/07/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Fig. 11 includes numerals 1112-1118 which are not present in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 are objected to because of the following informalities:

Claim 3 should be amended to recite --The method of claim 1, further comprising driving a bipolar pulser with the two-level pulse coding scheme to produce the excitation pulse, wherein the pulse generator comprises the bipolar pulser--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 7 of claim 1 recites “…in response thereto”. It is unclear if this recitation refers to the switch or the excitation pulse. For purposes of the examination, the limitation is being interpreted to mean that the response is to one of the excitation pulse, the switch or a combination of the excitation pulse and the switch.
In claim 2, the limitation “producing, after a predetermined delay from routing the excitation pulse and with the pulse generator, an inverted excitation pulse” is grammatically flawed.  More specifically, it is unclear what the limitation “with the pulse generator” corresponds to.  It is unclear if 
In line 3 of claim 3, the recitation of “the excitation pulses” lacks antecedent basis.  It is noted that claim 1, upon which claim 3 presently depends upon, only sets forth an excitation pulse (singular).  Hence, it is unclear how many pulses the limitation is attempting to claim.  The proposed amendment to Claim 3’s objection would cure the deficiency set forth under 112b.
Claim 4, on line 2 recites “square excitation pulses”. It is unclear whether or not the previously claimed “excitation pulse” of claim 1 is part of the claimed “square excitation pulses” or separate and distinct. For purposes of the examination, the square excitation pulses are being interpreted to mean separate and distinct or a part of the excitation pulses of claim 1.
The dependent claims are rejected based on their respective dependencies on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, -6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi, et al., US 20010034485 in view of Barnes, S.R., US 20050215909 (submitted in IDS dated 12/05/2018).

Regarding claim 1, Kawagishi teaches an ultrasound imaging method (see paragraph 6 for the disclosed imaging based on the extraction of harmonic components of ultrasound signal), comprising: 
producing, with the pulse generator(pulse generator 13 of fig. 1), an excitation pulse (see paragraph 47 for the transmission pulse voltage application); 
routing the excitation pulse to an ultrasonic transducer array (see paragraph 47 for the application of a driving voltage to the ultrasonic probe 1 by a transmitting/receiving circuit 12, one of ordinary skill in the art would recognize that an ultrasonic probe would include a transducer array in order to perform ultrasonic imaging), which transmits a first ultrasound signal in response thereto (see paragraph 48 for the ultrasonic signal applied from the probe); 
see paragraph 48 for the reflected or backscattered echoes that are received); 
processing the first echoes to extract a harmonic signal (see paragraph 49 for the extraction of harmonic signals by the harmonic processor 9, also see fig. 9 for the flow of signal from the ultrasonic probe); and 
beamforming the harmonic signal (see paragraph 48 for the beam forming of the beams) to produce an image (see paragraph 49 for the image formed as a result).
Kawagishi does not explicitly teach identifying a two-level pulse coding scheme, which includes a positive voltage value and a negative voltage value, for harmonic imaging; driving a pulse generator (waveform generator 12 of fig. 1 and paragraph 26) with the two-level pulse coding scheme, and that that the transmitting/receiving circuit 12, through which the pulse generator 13 routes a pulse voltage for transmission (see paragraph 47), and a reception of echoes, see fig. 1, to be routed to the pre-amplifier, is a switch. 
However, Barnes teaches a system 10 of fig. 1 for alternating the polarity of the bias voltage in synchrony for harmonic imaging (see abstract) including
 identifying a two-level pulse coding scheme (see fig. 3 and paragraph 28 which states “The excitation signal 20 shown in FIG. 3 includes one, minus one and zero voltage levels in addition to the positive and negative bias voltage positions”), which includes a positive voltage value and a negative voltage value (see fig. 3), for harmonic imaging (see paragraph 19); 
driving a pulse generator (waveform generator 12 of fig. 1 and paragraph 26) with the two-level pulse coding scheme (see paragraph 28); and 
paragraph 31 states that “The receiver 16 connects with the CMUT 12, such as through a transmit and receive switch”.



Regarding claim 2, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi further teaches producing, after a predetermined delay from routing the excitation pulse (see the step in paragraph 48 of the reception delay circuit 5 controlling the directions and convergence of the beam) and with the pulse generator (pulse generator 13 of fig. 1), an inverted excitation pulse (see paragraph 4 for the pulse inversion method of extracting harmonic components in a wider band, in which two ultrasonic pulses having opposite polarities are transmitted at two rates, and signals received at the respective rates are added to cancel out a fundamental wave component, thereby extracting harmonic components), which is an inverted copy of the excitation pulse (see figs. 3A and 3B and paragraph 54); and 
routing the inverted excitation pulse through the switch (transmitting/receiving circuit 12) to the array (ultrasonic probe 1 which inherently includes a transducer array for ultrasonic imaging), which transmits a second ultrasound signal in response thereto (paragraph 54 and figs. 3A and 3B indicate disclose a second signal of opposite or inverted polarity to the first signal as discussed in paragraph 48. The second signal is undergoes the same processing as the first signal discussed in paragraph 48); 
receiving second echoes generated in response to the inverted excitation pulse(see paragraph 48 for the reflected or backscattered echoes that are received); and 
see fig. 4D and paragraph 55 for the resultant harmonic component achieved after addition of the two signals).

Regarding claim 3, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi further teaches driving a bipolar pulser of the pulse generator with the two-level pulse coding scheme to produce the excitation pulses (paragraph 54 describes a two-rate ultrasonic pulse transmission including two pulses of opposite polarities as depicted in figs. 3A and 3B).

Regarding claim 4, Kawagishi in view of Barnes teaches all the limitations of claim 3 above.
Barnes further teaches driving the bipolar pulser to produce square excitation pulses with a duty cycle of 50% (see paragraph 37 of Barnes which states “The excitation waveform and bias voltage provide a square wave as shown in FIG. 3”, which inherently has a duty cycle of 50%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Barnes’ square voltage pulsing as depicted in fig. 3, in order to improve the sensitive of the measurement. See paragraph 6 of Barnes.


Regarding claim 6, Kawagishi in view of Barnes teaches all the limitations of claim 3 above.
.

However, Barnes teaches alternating the polarity of the bias voltage in synchrony for harmonic imaging (see abstract), with an excitation signal 20 of fig. 3 and paragraph 28, including “one, minus one and zero voltage levels in addition to the positive and negative bias voltage positions” where as shown in fig. 3, a transition between a negative to a positive voltage  happens instantaneously, which is less than the claimed five percent (see reproduced annotated fig. 3 of Barnes below). The instantaneous switching between the negative voltage to the positive voltage is an explicit teaching of a switching time that is five percent of less of the period of excitation pulses. Furthermore, according to claim 1, the pulse is produced by driving the two level pulse scheme comprising the negative and positive voltage values, meaning the durations of the positive, negative and switching account for the total excitation pulse therefore the switching time is a percentage of the entire pulse. The specification does not provide a criticality to the percentage of the switching during.

[AltContent: textbox (Instantaneous switching between negative and positive voltages)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    459
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagashi’s pulse coding scheme, see paragraph 54, with Barnes’ pulsing as depicted in fig. 3, to achieve the 5% or less switching time in order to improve the sensitive of the measurement. That is, since Barnes teaches instant switching between positive and negative voltages, which is less than 5% of the pulsing period. See paragraph 6 of Barnes.

Regarding claim 12, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi further teaches wherein the harmonic imaging includes tissue harmonic imaging (see paragraph 3).

Regarding claim 13, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi also teaches wherein the harmonic imaging includes contrast enhanced ultrasound imaging (see paragraphs 48 and 49 which indicate imaging using a contrast medium).




Claims 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Chen, et al., US 20150087991.

Regarding claim 5, Kawagishi in view of Barnes teaches all the limitations of claim 3 above.
Kawagishi in view of Barnes fails to teach driving the bipolar pulser to produce the excitation pulses with no second harmonic component.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), tantamount to Kawagishi’s tissue harmonic imaging, including driving the bipolar pulser to produce the excitation pulses with no second harmonic component (Col. 4, lines 18-27 states “In block 16 W(t) and W1(t) are summed to form the desired ultrasonic pulse (FIG. 8). Note that the waveform of FIG. 8 is in the 0V state whenever W(t) and W1(t) are both equal to 0 or both equal to their respective non-zero levels. The ultrasonic waveform of FIG. 8 has been designed to suppress transmitted energy at the second harmonic of the fundamental frequency. Note that the waveform of FIG. 8 is a bi-polar, square wave signal having three voltage levels (+V, 0V, -V), and that the pulse of FIG. 8 is a pulse width modulated signal”).

).

Regarding claim 7, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi fails to teach wherein the two-level pulse coding scheme suppresses non-linear distortion introduced by the pulse generator.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), tantamount to Kawagishi’s tissue harmonic imaging, wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the pulse generator (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes pulser gate drivers 150 of fig. 1 and paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Barnes, for the suppression of non-linear distortions due to the pulse generator 13, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 8, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
wherein the two-level pulse coding scheme suppresses non-linear distortion introduced by the switch.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122) wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the switch (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, is a switch taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Barnes, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 


Regarding claim 9, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi fails to teach wherein the ultrasonic transducer array is a capacitive micromachined ultrasonic transducer (CMUT) array, and the two-level pulse coding scheme suppresses non-linear distortion introduced by the CMUT array.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), wherein the ultrasonic transducer array is a CMUT array (see fig. 1 and paragraph 64), and the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the CMUT array (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Barnes, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 10, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122) wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Barnes, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 11, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi fails to teach wherein the ultrasonic transducer array is a CMUT array, and the two-level pulse coding scheme suppresses non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), wherein the ultrasonic transducer array is a CMUT array (see fig. 1 and paragraph 64), and the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Barnes, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793